DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending.
Claims 1-7, 10 and 12 are allowed.
Claims 8, 9 and 11 are rejected.

Election/Restriction
Claims 1-7, 10 and 12 are allowable. The restriction requirement among Groups I, II and III, as set forth in the Office action mailed on October 23, 2020, has been reconsidered in view of the allowability of claims 1, 2, 5, and 10 drawn to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 23, 2020 is withdrawn.  Claims 3, 4, 6 and 7, directed to a method for producing a fluorosulfonyl group-containing monomer, which requires obtaining the compound represented by the formula 5, by the method for producing a fluorosulfonyl group-containing compound as defined in Claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In addition, since claims 11 and 12 are included in Groups II and III the restriction requirement of these claims is also withdrawn.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouwer et al. (“Reactions of Hydroxycarbonium Ions in Strong Acids IV”, Recueil, 1971, pp. 1010-1026).
Brouwer et al. disclose the following compound:

    PNG
    media_image1.png
    64
    616
    media_image1.png
    Greyscale
,which is a compound having the claimed formula 4 wherein R1 and R2 is methylene, a C1 alkylene group (see page 1026).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro et al. (JP 2011241344 A).
Akihiro et al. disclose the following compound: 

    PNG
    media_image2.png
    118
    278
    media_image2.png
    Greyscale
, which is a compound having the claimed formula 5 wherein RF1 and RF2 is CF(CF3), which is a C2 perfluoroalkylene group (see paragraph 0048).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 2006/0106252 A1).
Murata et al. disclose the following compound:

    PNG
    media_image3.png
    207
    370
    media_image3.png
    Greyscale
, which is a compound represented by the claimed formula 9a when QF is a C2 perfluoroalkylene group and wherein RF1 and RF2 is a C1-3 perfluoroalkylene group (see claim 17).  

Allowable Subject Matter
Claims 1-7, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although a method for reacting the compound of Formula 1 with a sulfonating agent to obtain the compound of Formula 2 and reacting the compound of Formula 2 with a chlorinating agent to obtain the compound of Formula 3 is known (see for instance paragraph 1 of Ogura et al. (“Dimethyl and Diethyl 2-Oxo-1,3-propanedisulfonates as Practical Alkylating Reagents”, Bull. Chem. Soc. Japan, Vol 56, No. 4, 1983, pp. 1257-1258).  The prior art fails to teach or fairly suggest reacting the compound of Formula 3 with a fluorinating agent to obtain the compound of Formula 4 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko et al. (US 8,097,383 B2) disclose a method for producing a fluorosulfonyl group-containing monomer, which comprises adding hexafluoropropyleneoxide to a compound having two fluorosulfonyl groups in the presence of a metal fluoride and thermally decomposing the resulting compound (see the reaction scheme in columns 9 and 10).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699